 1   STOVALL & ASSOCIATES
     LESLIE MARK STOVALL, ESQ.
 2   Nevada Bar No. 2566
     ROSS H. MOYNIHAN, ESQ.
 3   Nevada Bar No. 11848
     2301 Palomino Lane
 4   Las Vegas, NV 89107
     (702) 258-3034
 5   Attorneys for plaintiff
 6                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7
     GRACE THOMPSON; individually              )
 8   and as the Personal Representative        ) Case No. 2:18-18-cv-01803-APG-VCF
                                                          2:18-cv-1803-APG-VCF
     of the Estate of Lucky Thompson,          )
 9                                             )
                        Plaintiffs,            )
10                                             )
     v.                                        )           ORDER
11   UNIVERSITY MEDICAL CENTER,                )
     a political subdivision of the County     )
12   of Clark; MASON VANHOUWEILING,            )
     individually; DEBORAH FOX,                )
13   individually; and DOES I-XX,              )
     __________________________________________)
14
       STIPULATION TO EXTEND TIME FOR PLAINTIFF’S FILING OF OPPOSITION
15    AND REPLIES TO DEFENDANT UNIVERSITY MEDICAL CENTER’S MOTION TO
                                  DISMISS
16
                                              (Second Request)
17
            The parties through their respective counsel hereby stipulate to extend the time for filing of
18
     the Plaintiff’s opposition to Defendant University Medical Center’s Motion to Dismiss and the
19
     joinders therte (ECF No. 5) from November 1, 2018 to November 5, 2018 and the filing of the
20
     defendant’s replies to the Plaintiff’s opposition to the motion to dismiss to November 20, 2018. This
21
     is the second request for an extension of time to file an opposition and reply to Defendant University
22
     Medical Center’s motion to dismiss.
23
     ///
24                                                  IT IS SO ORDERED.
     ///
25
     ///                                            __________________________________
26                                                  UNITED STATES DISTRICT JUDGE
     ///
27                                                  Dated: November 5, 2018.
     ///
28

                                                       1
 1   Case No. : 2:18-cv-01803-APG-VCF
     Second Request to Extend time
 2
 3   Dated this 1, November, 2018
 4   /s/ Leslie Mark Stovall
     ______________________
 5   Leslie M Stovall, Esq.
     Stovall & Associates
 6   2301 Palomino Lane
     Las Vegas, NV 89107
 7   (702) 258-3034
     Fax: (702) 258-0093
 8   Email: lynn@lesstovall.com
 9
     Dated this 1, November, 2018
10
     /s/ Matthew T Dushoff
11   ________________________
     Matthew T Dushoff, Esq.
12   Scott D. Fleming, Esq.
     Kolesar & Leatham, Chtd.
13   400 South Rampart, Suite 400
     Las Vegas, NV 89145
14   702-362-7800
     Fax: 702-362-9472
15   Email: mdushoff@klnevada.com
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
 1   Case No. : 2:18-cv-01803-APG-VCF
     Second Request to Extend time
 2
 3                It is so ordered this __ day of November, 2018
 4
 5                                             _____________________________________
                                               District Court Judge
 6
 7
 8   DATED this 1, day of November, 2018
 9                                                    STOVALL & ASSOCIATES
10                                                    /s/ Leslie Mark Stovall
                                                      ____________________________
11                                                    LESLIE MARK STOVALL, ESQ.
                                                      Nevada Bar No. 2566
12                                                    2301 Palomino Lane
                                                      Las Vegas, Nevada 89107
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
